 


 HCON 102 ENR: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for an event to celebrate the 200th anniversary of the birth of Frederick Douglass.
U.S. House of Representatives
2018-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fifteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. CON. RES. 102 


February 8, 2018
Agreed to
 
CONCURRENT RESOLUTION 
Authorizing the use of Emancipation Hall in the Capitol Visitor Center for an event to celebrate the 200th anniversary of the birth of Frederick Douglass. 
 
 
1.Use of Emancipation Hall for event to celebrate 200th anniversary of birth of Frederick Douglass 
(a)AuthorizationEmancipation Hall in the Capitol Visitor Center is authorized to be used on February 14, 2018, for an event to celebrate the 200th anniversary of the birth of Frederick Douglass. (b)PreparationsPhysical preparations for the conduct of the ceremony described in subsection (a) shall be carried out in accordance with such conditions as may be prescribed by the Architect of the Capitol. 
 
Clerk of the House of Representatives.Secretary of the Senate.
